



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Borsi, 2019 ONCA 989

DATE: 20191213

DOCKET: C67330

MacPherson, Sharpe and Zarnett
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ennio Borsi

Appellant

Nathan Gorham, for the appellant

Andrew Hotke, for the respondent

Heard: December 10, 2019

On appeal from the sentence imposed on June
    19, 2019 by Justice Kathleen J. Caldwell of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises one ground of appeal,
    namely that the sentencing judge erred by refusing to give him enhanced credit
    89 days in lockdown of the 528 days of pretrial custody. He relies on the
    principal established in
R. v. Duncan
, 2016 ONCA 754 at para. 6 that
    in appropriate circumstances, particularly harsh presentence incarceration
    conditions can provide mitigation beyond the 1.5 credit referred to in s.
    719(3.1) of the
Code
. The sentencing judges decision is discretionary
    and attracts substantial deference on appeal:
R. v. U.A.
, 2019 ONCA
    946.

[2]

We do not agree that the sentencing judge made
    any error in principle. She was correct in focusing her attention on the issue
    of whether there were particularly harsh conditions and their effect on the appellant.
    She felt that the appellant did not experience particularly harsh treatment as
    required by
Duncan
.
That
    finding attracts deference on appeal.

[3]

Accordingly, the appeal is dismissed.


